Order entered October 10, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01041-CV

      PINGHUA LEI, JIE ZHU, AND CHIUNG YING “JOANN” CHEN, Appellants

                                                V.

 NATURAL POLYMER INTERNATIONAL CORPORATION AND NPIC SHANGHAI
                       CO., LTD., Appellees

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-01725-2018

                                            ORDER
           The reporter’s record in this accelerated appeal is overdue.    As appellants have

represented to the Court they have requested preparation of the record and have made payment

arrangements, we ORDER Sheri J. Vecera, Official Court Reporter of the 199th Judicial District

Court, to file the record no later than October 22, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Vecera and the

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE